Citation Nr: 1216905	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  07-30 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date earlier than July 7, 2005 for the grant of a total disability rating based on individual unemployability (TDIU), to include whether there was clear and unmistakable error (CUE) in a February 8, 1965 determination of the rating board.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1942 to June 1945.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In August 2008, the Board determined that the criteria for revision or reversal of the February 1965 rating determination on the basis of CUE were not met and that the legal criteria had not been met for an effective date prior to July 7, 2005, for TDIU.

In a separate decision, the Board determined that the criteria for revision or reversal of a June 29, 1960 decision of the Board where in the Board denied an increased rating for anxiety reaction with tinnitus aurium on the basis of CUE had not been met.

The Veteran appealed the two Board matters to the United States Court of Appeals for Veterans Claims ("the Court") which vacated the Board's August 2008 decisions.  

In a separate decision, the Board again determined that the criteria for revision or reversal of a June 29, 1960 decision of the Board wherein the Board denied an increased rating for anxiety reaction with tinnitus aurium on the basis of CUE have not been met.

In March 2011, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  On March 22, 1960, an informal claim for TDIU benefits was received.

3.  The March 22, 1960 informal claim for TDIU is considered to be adjudicated and denied in a final February 1965 rating determination.

4.  The February 1965 rating determination was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

5.  There is no formal or informal claim between the February 1965 final rating determination and the July 7, 2005 correspondence from the Veteran.

6.  The July 7, 2005 correspondence constitutes a claim of TDIU.

7.  The Veteran did not meet the schedular criteria for TDDIU benefits prior to July 7, 2005.

8.  There is no evidence on file showing that between the February 1965 final rating determination and the July 7, 2005 TDIU claim, that the Veteran's service-connected disabilities combined to preclude employment.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the February 1965 rating determination on the basis of CUE have not been met.  38 C.F.R. § 3.105 (2011).

2.  The legal criteria for an effective date prior to July 7, 2005, for assignment of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

As an initial matter, the Board notes that the matter of CUE in a February 1965 rating decision does not require VCAA notification.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the issue of CUE in the February 1965 rating decision on appeal.

To the extent the Veteran's appeal does not relate entirely to his CUE allegations, the Board observes that prior to the initial adjudication of the Veteran's claim, a letter dated in February 2007 pertaining to the issue of an earlier effective date fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was aware that it was ultimately the Veteran's responsibility to give VA any evidence pertaining to the claim.  The VCAA letter told the Veteran to provide any relevant evidence in his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).).  In particular, the VCAA notification: (1) informed the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) informed the Veteran about the information and evidence that VA will seek to provide; and (3) informed the Veteran about the information and evidence that the claimant is expected to provide. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a statement of the case (SOC) or supplemental statement of the case (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) (Mayfield III).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the notice to the Veteran or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the United States Court of Appeals for Veterans Claims (Court) found that the evidence established that the Veteran was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case.) 

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After the remand in March 2011, additional records were located from the National Personnel Records Center (NPRC); however, a negative response for records was received from Denver VA Medical facility.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file. 

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant). 

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

The type of claim that is at issue, a TDIU rating claim, qualifies as a claim for increased disability compensation.  The Court determined that a TDIU award is an award of increased disability compensation for purposes of assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991). 

Thus, the type of claim that is at issue here qualifies as a claim for increased disability compensation.  Therefore, this claim is subject to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2). 

Thus, if a claim is received after the treatment, but the treatment occurred within the prior one year period and showed an increase in disability, then the effective date will be assigned as of that date of treatment. 

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521. 

The law provides that a TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities.  38 C.F.R. 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  If there is only one such service-connected disability, it must be ratable at 60 percent or more, and if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more with a combined rating of 70 percent or more. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Entitlement to a total compensation rating must be based solely on the impact of the Veteran's service-connected disability on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a TDIU case is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The sole fact that a Veteran is unemployed for nonservice-connected reasons, or has difficulty obtaining employment because of economic circumstances, is not enough for a TDIU grant.  A high schedular rating, in itself, is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can, in fact, find employment.  See 38 C.F.R. §§ 4.1, 4.15. 

In discussing the unemployability criteria, the Court has indicated that, in essence, the unemployability question, that is, the Veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner, and that the thrust is whether a particular job is realistically within the capabilities, both physical and mental, of the Appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342 (2000). 

The effective date of a benefit is based upon a variety of factors, including the date of claim for a benefit and date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

On July 7, 2005, correspondence was received from the Veteran in which he stated that he wanted an increased rating for his service-connected psychiatric disability.  The Veteran also indicated that he was unemployable.  An October 2005 VA examination report established that the Veteran was unemployable.  It was essentially indicated that the Veteran had been unemployable since the mid 1960's. 

In an October 2005 rating decision, entitlement to TDIU was denied.  The Veteran appealed that decision.  On November 15, 2005, a VA Form 21-8940, was received, again claiming TDIU was warranted.  In October 2005, the RO again denied entitlement to TDIU.  The Veteran continued his appeal.  In a February 2006 rating decision, entitlement to TDIU was granted effective July 7, 2005, the date of the current claim for TDIU.  The Veteran appealed the assigned effective date. 

The effective date of a benefit is based upon a variety of factors, including the date of claim for a benefit and date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

In this case, the February 2006 rating decision increased the disability rating for the Veteran's service-connected anxiety reaction to 70 percent effective July 7, 2005.  Prior to that time, the Veteran did not meet the schedular criteria for TDIU.  As such, TDIU was not warranted on a schedular basis prior to July 7, 2005. 

With regard to whether the TDIU was warranted on an extraschedular basis, the VA examination indicated that unemployability preceded the date of claim.  The date of claim is therefore the later of the two dates between date of entitlement and date of claim.  Although the pertinent law and regulations permit VA to assign an effective date of one year prior to the date of claim if it is factually ascertainable that an increase in disability had occurred, there are no medical records or lay evidence regarding the Veteran's psychiatric disability or unemployability status dated within that one year period.  Thus, it was not "factually ascertainable" during the one year period preceding July 7, 2005 on an extraschedular basis, either. 

The Board must also consider whether there was a claim pending for TDIU prior to July 7, 2005 on the basis that the Veteran's service-connected psychiatric disability precluded employment, on an extraschedular basis as the schedular criteria, as noted, were not met prior to July 7, 2005. 

With regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed, receipt of a VA hospitalization report, a record of VA treatment or hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a). 

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.157 provides that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination will be accepted as a claim when such reports relate to examination or treatment for which service connection has previously been established or when a claim specifying the benefit sought is received within one year. 

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date in a TDIU claim, and held that the applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that might be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the one-year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

The Veteran contends that there was a claim pending for TDIU.  The Board notes that March 22, 1960 correspondence from the Veteran asserted that he was precluded from working.  In a separately docketed and adjudicated decision by the Board, the Board determined that a June 29, 1960 decision of the Board that denied an increased rating for anxiety reaction with tinnitus aurium did not contain CUE.  That decision did not render a decision on TDIU as it was not under appeal.  A later February 1965 rating decision denied an increased rating for anxiety reaction with tinnitus aurium, but did not specifically address TDIU. 

The March 22, 1960 correspondence was the earliest correspondence regarding TDIU.  Thus, the Board must consider if that was a claim for TDIU and if so, if it has remained pending.  With regard to that matter, a historical review is necessary. 

Historically, an April 1946 rating decision was granted service connection for psychoneurosis, anxiety, with disturbance of ear function, now diagnosed as psychoneurosis, anxiety hysteria, childhood origin, aggravated in combat.  A 50 percent rating was assigned effective June 26, 1945 to July 22, 1946, and a 30 percent rating was assigned from July 23, 1946.  Thereafter, the disability rating was subsequently reduced to 10 percent from October 10, 1948 to August 12, 1957, and to non-compensable from August 13, 1957. 

In December 1959, the Veteran was hospitalized.  It was noted that the Veteran was an electrician, but had been unemployed for the past 4 months.  His last job only lasted 3 days.  He felt uncomfortable on the job and did not associate with others at lunch.  He was terminated after he refused to work on a Saturday.  It was noted that the Veteran had held 12-14 jobs in the last year.  When the Veteran was discharged from this hospitalization, it was noted that he was seeking work and was hopeful of finding a job soon.  The diagnosis was anxiety reaction with phobic and depressive features, chronic, severe, treated, improved.  It was noted that his disorder was manifested by anxiety, tremor, desire to run and hide, trouble holding jobs, insomnia.  The external precipitating stress was unknown.  It was noted that the Veteran had a very traumatic family background.  His estimated resultant incapacity was moderate impairment. 

In a February 1960 rating decision, the Veteran's disability rating was increased to 30 percent effective December 4, 1959 (the initial date of VA hospitalization) and the Veteran's disability was recharacterized as anxiety reaction with phobic and depressive features with tinnitus.  The Veteran appealed that decision to the Board.  On his VA form 1-9, received in March 22, 1960, as referred to above, he stated that his psychiatric disability was "precluding me from following any gainful occupation." 

In a June 29, 1969 decision, the Board denied an increased rating.  As noted, as set forth in a separate Board decision, there was no CUE in the June 29, 1969 Board decision.  Thus, that Board decision is final as to the increased rating issue before it. 

However, the VA Form I-9 may be construed as a claim for a TDIU rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) held that once a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU rating.  However, the Court of Appeals for the Federal Circuit clarified Roberson, stating that if the record shows the existence of an unadjudicated claim raised along with an adjudicated claim and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  If a timely appeal is not filed, the Veteran's only recourse is to file a CUE claim. 

In a February 8, 1965 rating decision, an increased rating was denied.  This decision was based primarily on a January 1965 VA examination.  At that time, the Veteran reported that he had been unable to work and had been receiving VA psychiatric treatment, although he was not taking any medication.  The Veteran described being tense and uneasy around others on the job.  He would become panicky and scared and would quit the job.  He related that he had not been employed since 1962.  His wife worked and he stayed home to care for the house and children.  Neurological examination revealed that the Veteran had a moderately severe tension and vasomotor instability during the examination.  The palms of his hands were moist and he manifested a digital tremor of his outstretched fingers.  There was no gross deformity or muscular atrophy.  Posture and gait were normal.  There were no other neurological deficits.  Mental status examination revealed that the Veteran presented an average appearance.  He was accessible and cooperated fairly well.  His affect revealed a somewhat tense, quiet, defensive individual who was careful and guarded in what he had to say.  Affective responses were of a labile character and considerable anxiety was evident.  Content of thought revealed an anxious, preoccupied, introspective individual with considerable repressed hostility.  The Veteran was quite passive and dependent in his attitude.  He avoided taking any responsibility for expressing his feelings or ideas.  He readily explained that various things were his wife's ideas or others' ideas.  The Veteran was quite guarded in relation to his passive-dependent position.  He commented that his interpersonal relationships were difficult and he still got rather scared and panicky when he was around too many people.  He had some ideas of reference and had a concern about what others were thinking of him.  Some of what the Veteran had to say seemed to be a possible repetition of what he had discussed in his therapy in the Mental Hygiene Unit.  No delusions or hallucinations could be elicited.  However, the Veteran gave the impression that he had a latent potential for the development of such trends.  Sensorium was intact except for some confusion.  From some of the things that the Veteran brought out during the examination, it was obvious that he was quite dependent on his therapy even though it was hard for him to comment about its value.  He actually avoided talking about its value and could only say that he was hoping to obtain certain things from treatment, but had not accomplished them as of yet.  The description of the external precipitating stress, the predisposing factors, and the adjective description of the estimated resultant incapacity recorded in this examination were for a fuller psychiatric study and treatment purposes.  They were not determinative as a basis for compensation or pension purposes.  The adjudicating agencies were responsible for the evaluation of all evidence available in determining entitlement to compensation or pension.  The diagnosis was anxiety reaction with phobic features, chronic, moderately severe. 

Although TDIU was not specifically addressed in the February 1965 determination, any TDIU claim pending at that time is deemed denied per DeShotel.  The Veteran did not appeal that February 1965 determination and it is therefore is final.  See 38 U.S.C.A. § 7105.  Thus, although the March 22, 1960 correspondence was a claim for TDIU, that claim did not remain pending and was deemed denied. 


Whether There Was CUE in the February 1965 Rating Decision

The Veteran claims that there was CUE in the February 1965 decision. 

Previous determinations on which an action was predicated, including decisions regarding increased evaluations, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a). 

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

It has been held that CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The Board notes that failure to specifically refer to evidence cannot be considered the basis of a CUE claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. 

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996). 

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

The Board notes that the Veteran has argued that the RO and the Board have not considered evidence that the Veteran was in group and individual therapy in the Mental Hygiene Clinic.  After the March 2011 Remand, records were received indicating the Veteran received mental health treatment in the 1960s.  However, a determination of CUE must be based on the record and the law that existed at the time of the rating decision.  Additionally, a duty to assist failure also does not constitute CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  Moreover, the Court has noted that, pursuant to the Veterans Benefits Amendments of 1989, Pub. L. No. 101-237, § 115, 103 Stat. 2062 , 2066 (1989), that beginning in February 1990 ROs were required to list "a summary of the evidence considered."  Eddy, 9 Vet. App. at 58; Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  In other words, a complete list of evidence considered would not have been required at the time of the February 1965 rating decision.  

In a February 1960 rating decision, the Veteran's disability rating was increased to 30 percent effective December 4, 1959 (the initial date of VA hospitalization) and the Veteran's disability was recharacterized as anxiety reaction with phobic and depressive features with tinnitus.

The assigned 30 percent rating, in February 1960, was made under Diagnostic Code 9101-9B (the same rating as Diagnostic Code 9101).  Diagnostic Code 9101-9B was typed on the rating sheet, but it was crossed out and Diagnostic Code 9407 was handwritten in its place.  Clearly, this handwritten notation as made at some later date since no Diagnostic Code 9407 was in effect at that time.  Thus, the rating was made under Diagnostic Code 9101-9B as typed on the rating sheet and consistent with the manner in which he had been previously rated.  Since the handwritten notation was made at some later time, it had no bearing on the rating made by the RO at that time as the code 9407 was not in effect so any consideration would have been impossible.

Further, the Board finds that it is apparent from the record that the rating was made in accordance with Diagnostic Code 9101 since the Veteran had been rated pursuant to that criteria since the April 1948 rating decision, thus for over a decade.  There is no reason why the diagnostic code would have been changed at that time nor is such indicated since, as noted, the handwritten notation was obviously made later.

Diagnostic Code 9101 described ratings for Neurasthenia.  A 30 percent rating described the following:
	
Moderately severe; characteristic mental and physical fatigability unrelated to disease process or toxic agents, with fairly frequent headaches not due to toxemia, uncorrected visual defect, etc., fairly frequent prolonged periods of insomnia, or objectively ascertained vasomotor instability, approximating neurocirculatory asthenia with decided reduction in exercise tolerance; productive of considerable social and industrial inadaptability.

See Schedule for Rating Disabilities 1945; see also Loose Leaf Edition - 1957.

The Veteran appealed the February 1960 rating decision to the Board.  In a June 1960 decision, the Board denied an increased rating.  In a March 2011 decision, the Board found that there was no CUE in the June 1960 decision.

However, the Board notes that the disability ratings were revised in January 1965.  In February 1965, the current 30 percent rating was confirmed.  See February 1965 rating decision.  In February 1965, the RO found that a 30 percent disability evaluation was warranted for anxiety reaction pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9400 (1965).

Diagnostic Code 9400 described ratings for Anxiety Reaction.  A 30 percent rating described the following:
	
Definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable industrial impairment.

See Schedule for Rating Disabilities 1965.

The Veteran essentially contends that his psychiatric impairment was worse than represented by the 30 percent rating and that the evidence established that this was the case due to his serious emotional problems, behavior issues, depression, and inability to function socially or industrially.  The Board notes; however, that the Veteran's arguments focus on how the evidence was weighed by the adjudicators.  This type of argument is not CUE.  See Cook.  The Veteran also asserts that additional evidence would have shown his proper level of severity.  He contends that the record was not properly developed.  For example, his Social Security statement, his Certificate of Social Insurance Award, a statement from his wife, and medical records, were not obtained.  However, a failure in the duty to assist does not establish CUE.  An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

The record contained a current comprehensive VA psychiatric evaluation.  While the Board may not feel that the RO properly weighed the findings in that report or should have obtained additional evidence, those arguments are not CUE.  An asserted failure to evaluate and interpret correctly the evidence is not CUE.  Eddy v. Brown, 9 Vet. App. 52, 54 (1996). 

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the February 1965 decision which denied an increased rating for psychiatric disability. 

The Veteran also contends that error was made when the Veteran was not separately evaluated for his psychiatric disorder and his tinnitus.  The Board notes that the RO initially rated the Veteran's tinnitus as part and parcel of his psychiatric disorder in a June 1957 rating decision.  The RO added tinnitus as part of the Veteran's psychiatric disorder based on a March 1957 evaluation, which noted ear problems in conjunction with his psychiatric complaints and manifestations.  In 1960, the Board also rated them as part of the same underlying disease process.  In February 1965, the RO apparently did the same.  However, in view of the pertinent rating criteria, the Board cannot conclude that that it was clearly and unmistakably erroneous for the RO to have included tinnitus as part of the Veteran's psychiatric evaluation instead of separately evaluating each disability. 

In the rating schedule in effect, it was provided that when there were two diagnoses covering the organic and psychiatric aspects of a single disability entity, only one percentage rating evaluation was to be assigned under the appropriate diagnostic code determined by the rating board to represent the major degree of disability.  Further, the diagnostic code for tinnitus, Diagnostic Code 6260 for tinnitus provided a referral to Diagnostic Codes 8045 and 8046 for tinnitus associated with brain disease due to trauma.  The Veteran did not have any such brain or head trauma. 

Thus, there was a basis for including tinnitus as part of the psychiatric disorder and there was no basis for a separate rating as there was no brain or head trauma. 

The Veteran has contended that the provisions concerning TDIU were not applied.  Clearly, TDIU was not specifically adjudicated.  Thus, the Veteran is correct in stating that there was no application of TDIU regulations.  However, the Court has specifically held that RO failure to discuss the evidence and regulations in a pre-February 1990 decision cannot constitute CUE.  Eddy, supra.  Nevertheless, the Board will determine if the failure to apply TDIU regulations is CUE as the result would have been manifestly different but for the failure to apply these regulations. 

A means by which to establish CUE is to demonstrate that the adjudicator incorrectly applied the statutory or regulatory provisions extant at the time.  Moreover, such misapplication must result in an error that is undebatable, such that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  In essence, then, in order for the Veteran to prevail in his contention of CUE, he must demonstrate that the evidence of record at the time of the earlier decision could have resulted in only one possible conclusion, namely, that he was entitled to TDIU. 

In effect at that time, 38 C.F.R. § 4.16 provided that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities; provided that if there is only 1 such disability, this disability shall be ratable at 60 percent or more, and that, if there are 2 or more disabilities, there shall be at least 1 disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or higher.  38 C.F.R. § 4.16 (1965).

Clearly, TDIU was not specifically considered.  However, the RO's mere failure to consider an issue is not, by itself, CUE; the entire CUE analysis, including whether, but for the error, the outcome would have manifestly been changed at the time of the decision, must still be undertaken. 

At the time of the 1965 decision, the Veteran did not meet the schedular requirements of 38 C.F.R. § 4.16 (1965).  As noted, there was no CUE in the denial of a rating in excess of 30 percent for the psychiatric disorder.  At this point in time, 38 C.F.R. § 4.16(b) was not in effect. 

Further, although there was evidence of record that the Veteran was totally unemployable due to his service-connected psychiatric disorder, the record at the time of the February 1965 decision contained contradictory evidence regarding whether the Veteran's psychiatric disability was productive of total impairment.  When the Veteran left psychiatric hospitalization in December 1959, his condition had improved and he was seeking employment.  When he was examined in January 1965, he stated that he was not employed and that he was staying home and caring for the house and children while his wife worked.  The Veteran was essentially cognitively intact and was not manifesting any psychotic symptoms.  The examiner did not opine that the Veteran was unemployable, incapable of employment, or totally impaired industrially.  The examiner did not state nor did the record show that it was impossible for the Veteran to follow a substantially gainful occupation. 

Thus, reasonable minds could conclude that TDIU was not warranted.  The pertinent evidence of record was not ignored.  The VA examination report does not undeniably support his claim his claim for TDIU.  Again, the Veteran's arguments that this examination report showed that he was unemployable goes to arguments of how facts may be weighed and evaluated.  The Veteran was in fact unemployed, but his capacity to be employed was not an undebatable point based on that examination report or the earlier evidence of record.  Moreover, as detailed above, the schedular rating criteria in effect at that time required consideration of occupational impairment in evaluating the appropriate rating for the Veteran's service-connected disability.

The Board also points out that the mere failure to cite and discuss a regulation is not CUE, particularly in cases such as this where the rating decision in question was promulgated prior to February 1990.  Eddy, supra.  For this reason, the Board finds that this alleged error regarding TDIU regulations in the February 1965 decision was not CUE, as the evidence does not demonstrate that, had the error not been made, the outcome of the decision would have been manifestly changed. 

Thus, it is not "undebatable" that TDIU would have been granted based on the 30 percent disabling psychiatric impairment alone. 

In the absence of the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the February 1965 RO determination. 

As such, the February 1965 rating determination is final as to the denial of an increased rating for anxiety reaction with tinnitus and also as to the raised TDIU issue, per DeShotel. 

Following that rating determination, there is no medical or lay evidence of record pertaining to a TDIU claim until the July 7, 2005 claim was received.  The only correspondence of record pertains to a separate claim for tinnitus, hearing loss, and an eye disability, which was received in November 2003.  In January 2004 correspondence, the Veteran again discussed these claims, but did not mention his employment status.  He did not exhibit any intent to seek TDIU.  Likewise, an April 2004 VA examination report did not comment on the Veteran's employment status nor did the Veteran report his employment status.  Only the Veteran's ears and hearing ability were addressed.  In June 2004, the Veteran requested copies of his service treatment records and his claims file, which were thereafter provided to him.  He did not make any other request or claim at that time.  The next correspondence was the July 7, 2005 claim for an increase and TDIU. 

Thus, following the final February 1965 rating determination, there is no evidence on file showing that that the Veteran's service-connected disabilities combined to preclude employment prior to the July 7, 2005 assigned effective date.  The evidence during that time frame did not establish that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; that there was impairment that was sufficient to render it impossible for the average person to follow a substantially gainful occupation.  There is no competent evidence showing that the Veteran was unable to obtain and retain substantially gainful occupation (due to his then service-connected disabilities) during the period between the February 1965 rating decision and the July 7, 2005 claim as there was no evidence, lay or medical, pertaining to that matter. 

For the foregoing reasons, the Board finds that the February 1965 rating decision is valid and remains final.  38 U.S.C.A. § 7105.  This being the case and since there is no pertinent evidence dated between that final decision and the July 7, 2004 claim of TDIU which could constitute informal or formal claims for TDIU, the earliest possible effective date permitted for TDIU is July 7, 2005, the date of claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 













ORDER

Entitlement to an effective date earlier than July 7, 2005 for the grant of TDIU, to include on the basis of CUE in a February 8, 1965 determination of the rating board, is denied.




____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


